Case 2:20-cv-08978-ES-MAH Document 49 Filed 04/21/21 Page 1 of 1 PageID: 921
                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 382 Springfield Ave, Suite 300
                                                                                                 Summit, New Jersey 07901

                                                                                                 O   +1 973 848 5600
                                                                                                 squirepattonboggs.com



                                                                                                 Mark C. Errico
                                                                                                 T +1 973 848 5668
                                                                                                 mark.errico@squirepb.com



April 21, 2021

VIA ECF
Hon. Michael A. Hammer
United States Magistrate Judge
U.S. District Court, District of New Jersey
MLK Jr. Federal Bldg. & U.S. Courthouse
50 Walnut Street, Room MLK 2C
Newark, New Jersey 07102

           Re:         Ali Karimi v. Deutsche Bank Aktiengesellschaft, et al.,
                       Case No. 2:20-cv-08978-ES-MAH


Dear Magistrate Judge Hammer:

       We represent the Defendants in the above-captioned action (the “Action”). We write in
response to Your Honor’s April 21, 2021 Order (Dkt. No. 48) terminating Defendants’ motion to
dismiss (Dkt. No. 42) without prejudice to Defendants’ right to file a combined motion to dismiss
the Action and motion to transfer the Action pursuant to 28 U.S.C. § 1404(a).

       Defendants respectfully request leave to file an oversized brief of 42 pages in 12-point
Times New Roman font to fully address the bases for dismissal and transfer. Plaintiffs do not
oppose Defendants’ request.

                                                                    Respectfully submitted,

                                                                    /s/ Mark C. Errico
                                                                    Mark C. Errico

cc:        All Counsel of Record (via ECF)




45 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
